Citation Nr: 0618553	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for scars of the 
right arm and hand.

2.  Entitlement to a compensable evaluation for scars of the 
right leg.

3.  Entitlement to service connection for hearing loss, 
claimed as secondary to medication taken for burns suffered 
in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a statement of October 2005, the veteran makes claims for 
service connection for multiple complains.  His concerns as 
they relate to his face, head, neck, back, chest, stomach, 
left arm left hand, and left leg are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected scars of the right arm 
and hand are minimal in size and non-tender with no 
functional limitations and no ulceration.

2.  The veteran's service-connected scar of the right leg is 
minimal in size and non-tender with no functional limitation 
and no ulceration.

3.  The medical evidence establishes that the veteran's 
hearing loss was caused by medication taken in service for 
burns.





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars of the 
right arm and hand are not met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 
7803, 7804, 7805 (2005).

2.  The criteria for a compensable rating for scars of the 
right leg are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7803, 
7804, 7805 (2005).

3.  Hearing loss was incurred as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
April 2004, August 2004, February 2005, June 2005, and March 
2006 that told him what was necessary for his claims to be 
granted.  With regard to elements (2) and (3), the Board 
notes that the RO's letter letters notified the appellant of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2006 letter asked the appellant to inform VA 
of any evidence that relates to his claim.  The Board finds 
that the requirements of the fourth notice element have been 
met.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with a VA examination.  The veteran 
testified at a personal hearing.  He has not indicated that 
there is additional evidence available that is obtainable.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating claims, 
the Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The veteran's VA treatment records do not address the extent 
of his disability due to scars of the right arm, hand, and 
leg, other than to note complaints of itching which have been 
diagnosed as seborrheic keratosis.

The veteran underwent a VA examination in May 2005.  The 
examiner noted dry skin or xerosis, mainly on the veteran's 
extremities.  There were no discernable scars from the burn 
on examination.  The veteran did have actinic keratoses on 
his scalp, but no scarring notes of the right arm, hand, or 
leg. The dry skin was not within any areas of scarring.  The 
examiner stated his opinion that the dry skin was not related 
to any burn scar, because he could not find any burn scars.  
There is no indication of any functional limitation due to 
burn scars of the right arm, hand, or leg.

Under the rating criteria, a 10 percent rating is warranted 
for a scar, other than head, face or neck that is superficial 
and does not cause limitation of motion, if it is 144 square 
inches or more in size (929 square cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  A 10 percent rating is also 
warranted for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A scar can also be rated based on limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).  A higher rating requires a scar that is deep or 
causes limitation of motion, or is based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, 7805 (2005).

The Board finds that compensable ratings for the veteran's 
scars of the right arm, hand, and leg are not warranted under 
the regulations.  The examiner was unable to find a burn scar 
and there was no indication of tenderness or pain in the 
veteran's right arm, hand, or leg.  There is no evidence of 
any deep scarring or any scarring that causes limitation of 
motion, and no evidence that there is any limitation of 
function of the right arm, right hand, or right leg.  There 
is no eczema or dermatitis and no other basis on which to 
grant a compensable rating under the regulations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).  The veteran's scar 
cannot be measured and thus cannot be rated based on the size 
alone.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  The 
veteran's scar is not deep and does not cause limitation of 
motion; therefore a rating under Diagnostic Code 7801 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  
There is also no limitation of function associated with the 
scar of the left forearm, and therefore a rating is not 
warranted based on any limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the assignment of a 
compensable evaluation, as set forth above.  Therefore, 
reasonable doubt is not for application.  

II.  Entitlement to service connection for hearing loss

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reveal that he suffered 
burns on his right arm and hand and right leg.  He had first, 
second, and third degree burns and was treated with 
penicillin.

A VA ear, nose, and throat treatment note dated in August 
2001 indicates that the physician told the veteran that he 
was most likely treated with an ototoxic medication at the 
time of his burns and that he has subsequent hearing loss and 
vestibular toxicity.  A letter from the veteran's private 
physician, Dr. John Dornhoffer, dated in November 2005, 
indicates Dr. Dornhoffer's opinion that the intravenous 
antibiotics the veteran was given in service are ototoxic to 
the inner ear and can lead to hearing loss and poor balance.

Based on the above, the Board finds that service connection 
is warranted for the veteran's hearing loss.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  The VA 
treatment notes and the private opinion both suggest that the 
veteran's in-service treatment for burns could have caused 
his hearing loss.  Giving the benefit of the doubt to the 
veteran, the Board finds that service connection is warranted 
for hearing loss.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



ORDER

Entitlement to a compensable evaluation for scars of the 
right arm and hand is denied.

Entitlement to a compensable evaluation for scars of the 
right leg is denied.

Entitlement to service connection for hearing loss is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


